Title: To John Adams from Hendrick W Gordon, 26 September 1815
From: Gordon, Hendrick W
To: Adams, John


				
					Sir,
					Merrimack, NH, Sepr. 26th, 1815.—
				
				You having honored me with your name to a letter of recommendation addresed to the President of the United States, stating that from an acquaintance with me of several years, you beleived that my integrity, industry, and ability were fully adequate to a faithfull performance of the duties of the office of Collector of Direct taxes for Middlesex county. I have tho’t it proper to subjoin an extract of a letter I have received from the Commissioner of the Revenue, as testimony, of the correct manner in which my duty was done.It will no doubt be pleasing to you to know, that such is the fact.With great Respect, I am. / Sir,  / Your most Obt. Servant
				
					H W Gordon.
				
				
			